Case 1:19-cv-01374-LTB Document 1 Filed 05/13/19 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


David Atkinson,

Plaintiff,

v.

International Association of Machinists and Aerospace Workers, District Lodge 141 of
IAMAW, Robert Martinez Jr., International President; Dora Cervantes, General-
Secretary-Treasurer; Mike Klemm, President and Directing General Chairman,

Defendants.


                                         COMPLAINT



       The Plaintiff, David Atkinson, for complaint against the Defendants states as
follows:
                                JURISDICTION AND VENUE
        Jurisdiction lies in the Federal District Court of Colorado pursuant to 29 U.S.C.

412, SEC. 102.

        Any person whose rights secured by the provisions of this title have been infringed

        by any violation of this title may bring a civil action in a district court of the United

        States for such relief (including injunctions) as may be appropriate. Any such

        action against a labor organization shall be brought in the district court of the United

        States for the district where the alleged violation occurred, or where the principal

        office of such labor organization is located.

        Venue is proper as the acts complained of occurred in Colorado.
Case 1:19-cv-01374-LTB Document 1 Filed 05/13/19 USDC Colorado Page 2 of 8




                                 INTRODUCTION
        1. This complaint is to rectify an injustice perpetrated against the Plaintiff by

           the defendants which persists to the present. The Plaintiff was the duly

           elected Secretary/Treasurer of the International Association of Machinists

           and Aerospace Workers, District Lodge 141. On February 5, 2016 he

           Defendant, Dora Cervantes, delivered a letter to the Plaintiff suspending

           him without pay and permanently disqualifying him from holding office in

           any capacity with the union.

        2. Purportedly, this action was necessitated following an informal meeting that

           there was a shortage of funds totaling $13,045.95. This shortage was

           attributed to a moving expense reimbursement paid to the plaintiff after he

           was required to move by the Lodge. Although it was customary for the

           officers of the union to receive reimbursement, and the reimbursement was

           in fact approved through normal channels, this use of funds was employed

           as a reason to remove the plaintiff from office.

        3. In removing the Plaintiff from office, the Defendants relied on Article VII,

           Section 5 of the IAM Constitution. Based on that provision, the Plaintiff was

           suspended without pay and permanently disqualified from holding any office

           or representing members of the IAM in any capacity. The Plaintiff was then

           informed that he could request an appeal.

        4. The Plaintiff did request an appeal and on September 15, 2016 he was

           informed that the IAM Executive Council concluded that there was no basis

           to grant the Plaintiff’s appeal. Accordingly, the decision was upheld.
Case 1:19-cv-01374-LTB Document 1 Filed 05/13/19 USDC Colorado Page 3 of 8




        5. The problem with the decision and appeal employed by the Defendants is

           that it is the wrong process under the IAM Constitution. Article L of the IAM

           Constitution provides”

                SEC. 1. The I.A.M. respects the rights and privileges of its members,

                officers, and representatives and takes these rights very seriously.

                Accordingly, Art. L contains due process guarantees and safeguards

                to protect all members, officers, and representatives from false

                accusations of wrongdoing.”

        6. The IAM Constitution then sets forth a detailed trial process. This process

           is not optional or discretionary. The Plaintiff has been trying to get the

           Defendants to grant him the trial mandated by the IAM constitution to no

           avail.

        7. This case is brought under the Labor-Management Reporting and

           Disclosure Act of 1959. 29 U.S.C. 401 states:

                SEC. 2. (a) The Congress finds that, in the public interest, it continues

                to be the responsibility of the Federal Government to protect

                employees' rights to organize, choose their own representatives,

                bargain collectively, and otherwise engage in concerted activities for

                their mutual aid or protection; that the relations between employers

                and labor organizations and the millions of workers they represent

                have a substantial impact on the commerce of the Nation; and that in

                order to accomplish the objective of a free flow of commerce it is

                essential that labor organizations, employers, and their officials adhere
Case 1:19-cv-01374-LTB Document 1 Filed 05/13/19 USDC Colorado Page 4 of 8




                  to the highest standards of responsibility and ethical conduct in

                  administering the affairs of their organizations, particularly as they

                  affect labor-management relations.

        8. Based on this, the Plaintiff seeks an order from the Court directing the

           Defendants to provide him with the Article L trial mandated by the IAM

           Constitution.

                              FACTUAL ALLEGATIONS
        9. The Plaintiff, David Atkinson, is a natural person residing in Las Vegas

           Nevada. And is an Employee as defined by 29 U.S.C. 402 Sec. 3 (f) being

           an individual who has been excluded or expelled from a labor organization

           in any manner or for any reason inconsistent with the requirements of this

           Act.

        10. Until February 5, 2016, the Plaintiff was the duly elected Secretary-

           Treasurer of the International Association of Machinists and Aerospace

           Workers, District Lodge 141.

        11. The Defendant , the International Association of Machinists and Aerospace

           Workers is a Labor Organization as defined by 29 U.S.C. 402 Sec. 3 (i) as

           it is a labor organization engaged in an industry affecting commerce and

           includes any organization of any kind, any agency, or employee

           representation committee, group, association, or plan so engaged in which

           employees participate and which exists for the purpose, in whole or in part,

           of dealing with employers concerning grievances, labor disputes, wages,

           rates of pay, hours, or other terms or conditions of employment, and any
Case 1:19-cv-01374-LTB Document 1 Filed 05/13/19 USDC Colorado Page 5 of 8




           conference, general committee, joint or system board, or joint council so

           engaged which is subordinate to a national or international labor

           organization, other than a State or local central body.

        12. International Association of Machinists and Aerospace Workers, District

           Lodge 141 is located at 1771 Commerce Drive, Suite 103, Elk Grove

           Village, IL 60007-2139.

        13. The Defendant, Dora Cervantes is the current General Secretary Treasurer

           of the International Association of Machinists and Aerospace Workers.

        14. The Defendant, Mike Klemm, is the President and Directing General

           Chairman of the International Association of Machinists and Aerospace

           Workers, District Lodge 141.

        15. The Parties to this action and the events alleged herein are governed by the

           Constitution of the International Association of Machinists and Aerospace

           Workers dated January 1, 2013.

        16. On January 11, 2016, the Plaintiff received a letter from William B. Cashion

           Jr., the IAMAW Grand Lodge Auditor, stating that “There appears to be a

           shortage of funds attributable to you as Secretary-Treasurer of District

           Lodge 141.” Attached hereto as Exhibit 1 and incorporated by reference.

        17. On February 5, 2016, the Plaintiff received a letter from Dora Cervantes,

           the current General Secretary Treasurer of the International Association of

           Machinists and Aerospace Workers, District Lodge 141. The letter provided

           in part “In accordance with the provisions of Article VII, Section 5 of the IAM

           Constitution and the IAM’s shortage policy, and in order to secure and
Case 1:19-cv-01374-LTB Document 1 Filed 05/13/19 USDC Colorado Page 6 of 8




           preserve the remaining assets of the lodge, you are hereby suspended from

           your position, without pay, and you are permanently disqualified from

           holding any office or representing members of the IAM in any capacity

           unless such rights are reinstated by the IAM Executive Council.” Attached

           hereto as Exhibit 2 and incorporated by reference.

        18. The letter in Paragraph 17 also provided: “If you wish to request a hearing

           on your suspension and permanent disqualification, you may do so by

           writing to me within ten (10) days of your receipt of this notice. If you request

           a hearing, I will schedule one before one of my staff representatives who

           was not involved with the investigation of the shortage. This hearing will be

           held as soon as possible, but in no case less than five (5) days from the

           date you are notified of the hearing so that you have sufficient time to

           prepare your evidence and arguments. If you wish, you may be represented

           by a member of the 1AM. You (or your representative) will be permitted to

           cross-examine GLA Cashion, to present witnesses and documentary

           evidence on your behalf and to explain why you do not believe that the

           shortage finding is correct.”

        19. The Plaintiff appealed as instructed in the letter.

        20. On September 15, 2016, the Plaintiff received a letter from Dora Cervantes

           which stated: On June 20, 2016, you appealed your suspension to the 1AM

           Executive Council. At their recent meeting, the Executive Council carefully

           reviewed the full record in this case and concluded that there was no basis

           to grant your appeal. No member of the Executive Council involved in this
Case 1:19-cv-01374-LTB Document 1 Filed 05/13/19 USDC Colorado Page 7 of 8




           case or who participated in the matter at earlier stages participated in the

           decision on appeal. Therefore, the decision to permanently disqualify you

           from holding office or representing IAM members in any capacity pursuant

           to Article VII, Section 5, of the IAM Constitution is upheld.” Attached hereto

           as Exhibit 3 and incorporated by reference.

        21. The Plaintiff continued to exhaust his internal remedies and finally on

           January 17, 2018 he demanded an Article L hearing in a letter to the

           Defendant, Robert Martinez Jr., International President.

        22. On February 8, 2018, the Defendant, Robert Martinez Jr., International

           President sent a letter to the Plaintiff which stated”

                  On January 17, 2018, I received your letter requesting a hearing

                  under Article L of the 1AM Constitution. You requested a hearing

                  before the IAMAW Grand Lodge to review events surrounding your

                  removal from the District Lodge 141 Secretary-Treasurer office.

                  I have very carefully reviewed your letter and I must deny your

                  request for a hearing under Article L. Article L, Section 13 states that

                  any appeal shall be made within 30 days of any verdict. Your original

                  hearing was in 2016 and the time to appeal has passed.

                  Your request for an Article L hearing is hereby denied.

                  By copy of this letter I am now considering this case to be resolved.

           Attached hereto as Exhibit 4 and incorporated by reference.
Case 1:19-cv-01374-LTB Document 1 Filed 05/13/19 USDC Colorado Page 8 of 8




                                 DEMAND FOR RELIEF


As the Defendants have refused to comply with the provisions of Article L of the IAM

Constitution which they are bound by, the Plaintiff respectfully requests that this

honorable court issue an injunction directing them to hold the Article L hearing

mandated by the Constitution as set forth above.




Dated this 15th Day of May 2019.
                                                 By __s/ Scott A. Meiklejohn____
                                                 Scott A. Meiklejohn
                                                 1626 Washington St.
                                                 Denver CO 80203
                                                 Telephone 303-257-2438
                                                 Fax 303-648-5532
                                                 scott@meiklejohn-law.com
